UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7675


BRANDON J. THOMPSON,

                     Petitioner - Appellant,

              v.

FREDERICK ENTZEL,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:19-cv-00011-FPS-JPM)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon J. Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon J. Thompson, a federal prisoner, appeals the district court’s order accepting

the magistrate judge’s recommendation, granting Respondent’s motion to dismiss or for

summary judgment, and dismissing Thompson’s 28 U.S.C. § 2241 (2018) petition. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Thompson v. Entzel, No. 5:19-cv-00011-FPS-JPM

(N.D.W. Va. Sept. 30, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2